IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 4, 2008

                                       No. 07-40395                   Charles R. Fulbruge III
                                                                              Clerk

PHILLIPS STAFFING SERVICES INC, doing business as All Star Staffing
Services Inc.

              Plaintiff - Appellee

v.

TEMPAY INC

              Defendant - Appellant



                   Appeal from the United States District Court
                    for the Eastern District of Texas, Sherman
                                 No. 4:05-CV-407


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
       We agree with the district court that defendant - appellant Tempay, Inc.
waived its right to arbitration set out in the Funding Agreement between
Tempay and plaintiff - appellee Phillips Staffing Services Inc., d/b/a All Star
Staffing Services, Inc. Accordingly, the order of the district court entered March




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40395




23, 2007 denying Tempay’s motion to dismiss and stay is affirmed for essentially
the reasons given by the district court in that order.
      AFFIRMED. The mandate shall issue forthwith.




                                        2